 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   RAYMOND A. GREEN,                         )    Case No. CV 19-6319 JAK (FFM)
                                               )
11                      Petitioner,            )    ORDER ACCEPTING FINDINGS,
                                               )    CONCLUSIONS AND
12         v.                                  )    RECOMMENDATIONS OF
                                               )    UNITED STATES MAGISTRATE JUDGE
13   RAYMOND MADDEN, ,                         )
                                               )
14                      Respondent.            )
                                               )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the Report and Recommendation of United States Magistrate Judge (“Report”),
18   and the objections to the Report. Good cause appearing, the Court concurs with and
19   accepts the findings of fact, conclusions of law, and recommendations contained in the
20   Report after having made a de novo determination of the portions to which objections
21   were directed.
22         IT IS ORDERED that judgment be entered dismissing the Petition without
23   prejudice to pursuing claims in state court.
24
25   DATED: August 22, 2019
26
27                                                       JOHN A. KRONSTADT
28                                                      United States District Judge
